UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7425


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN DONEWAN CARR, a/k/a Steven D. Carr,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:98-cr-00246-RLV-2)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Donewan Carr, Appellant Pro Se.      William A. Brafford,
Douglas Scott Broyles, Assistant United States Attorneys,
Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven Donewan Carr appeals the district court’s order

deny his motions for the return of property.               We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               United States v.

Carr,   No.    5:98-cr-00246-RLV-2      (W.D.N.C.   Aug.    26,    2013).      We

dispense      with    oral   argument   because     the    facts    and     legal

contentions     are   adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2